Citation Nr: 0526912	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  04-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma and residuals of pneumonia. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 2001 to July 
2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In this case, the issue on appeal is 
the product of the veteran's disagreement with the initial 
rating assigned for residuals of asthma following the grant 
of service connection for this disability by rating decision 
dated in October 2003; accordingly, the principles enumerated 
in Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
claim.  
 

REMAND

Under the pertinent Diagnostic Code for rating the veteran's 
service connected residuals of asthma, the result of 
pulmonary function testing (hereinafter PFT) must be 
obtained.  See 38 C.F.R. § 4.97, DC 6602.  The PFT must be 
conducted post-drug or post-medication or post-inhalation 
therapy, because it is the post-drug or post-therapy results 
that are considered for rating purposes.  When VA published 
amendments to the rating criteria in the Federal Register, it 
was noted that the American Lung Association and the American 
Thoracic Society Component Committee on Disability Criteria 
have recommended testing for pulmonary function after optimum 
therapy.  The results of such tests reflect the best possible 
functioning of an individual, and are the figures used as the 
standard basis of comparison of pulmonary function.  Using 
this standard testing method assures consistent evaluations.  
Therefore, it is important that the PFT report state whether 
the findings reported were pre- or post-drug or inhalation 
therapy.  See 61 Fed. Reg. 46, 720, 46,723 (Sept. 5, 1996). 

In the instant case, the record includes a PFT report from a 
VA examination on January 29, 2004.  These reports were 
apparently made pre-inhalation therapy, however, because the 
RO scheduled the veteran for a follow-up examination in 
August 2004, to obtain post-drug inhalation therapy results, 
which are necessary to rate the veteran's disability due to 
asthma as set forth above.  A document on file indicates the 
veteran failed to attend this examination.  However, the 
record does not reveal whether the veteran was specifically 
advised that failure to attend the follow-up examination 
would result in the denial of his claim.  See 38 C.F.R. 
§ 3.655(b).  As a result, the Board concludes that, to ensure 
due process to the veteran, this case must be remanded to 
afford the veteran one more opportunity to attend a VA 
examination to obtain the necessary PFT results. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part.  

1.  The veteran should be scheduled for 
another VA respiratory examination that 
includes results from post-drug or 
inhalation therapy PFT.  The veteran is 
hereby notified that failure to attend 
this examination will result in the 
denial of his claim, pursuant to 
38 C.F.R. § 3.655(b).  

2.  Thereafter, the claim on appeal 
should be readjudicated by the RO.  If 
this readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

